Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 includes a front side air conditioner and a rear side air conditioner. Both of said air conditioners include spray nozzles. However the front and rear arrangements are different in that the front side air conditioner includes the compressor on the opposite side of the condenser relative to the spray nozzles and the rear side air conditioner provides that the compressor and spray nozzles are on a same side.
Previously Scofield and O’Brien were provided to teach the front side air conditioner of claim 1 and Hayasaka was provided to teach a rear side air conditioning unit at now cancelled claim 4, and thereby suggested duplicating the front side air conditioner. However now amended claim 1 is not directed to merely duplicating the front side air conditioning unit and providing the same at the rear, but rather to meet the claimed invention one would have to duplicate the front side air conditioning unit of Scofield and O’Brien and then further modify it before providing the unit to the rear. This modification would improperly rely upon hindsight and is therefore not obvious.
No known reference, alone or in combination, would have yielded the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763